COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


DEBRA L. MCMENIMEN

v.   Record No. 1863-95-4                        MEMORANDUM OPINION *
                                                     PER CURIAM
COUNTY OF STAFFORD FIRE &                         JANUARY 30, 1996
 RESCUE EMERGENCY SERVICES


                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (Michael A. Kernbach; Jack T. Burgess & Associates,
            on brief), for appellant.

            (John M. Poma; Midkiff & Hiner, on brief), for
            appellee.



     Debra L. McMenimen ("claimant") contends that the Workers'

Compensation Commission erred in finding she did not prove that

her psychiatric condition was causally related to her February 18,

1992 compensable injury by accident to her right arm.      Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v. Mullins,

10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "General

principles of workman's compensation law provide that '[i]n an

application for review of any award on the ground of change in

condition, the burden is on the party alleging such change to
     *
      Pursuant to Code § 17-116.010 this opinion is not designated
for publication.
prove his allegations by a preponderance of the evidence.'"     Great

Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459, 464, 359 S.E.2d
98, 101 (1987) (quoting Pilot Freight Carriers, Inc. v. Reeves, 1
Va. App. 435, 438-39, 339 S.E.2d 570, 572 (1986)).   Unless we can

say as a matter of law that claimant's evidence sustained her

burden of proof, the commission's findings are binding and

conclusive upon us.    Tomko v. Michael's Plastering Co., 210 Va.
697, 699, 173 S.E.2d 833, 835 (1970).
     The commission denied claimant's application on the ground

that her evidence failed to prove that her psychiatric condition,

suicide attempts and hospitalizations were causally related to her

work-related injury.   In so ruling, the commission found as

follows:
           At the hearing, [claimant's] treating
           psychiatrist, Dr. Martin H. Stein, changed his
           opinion and testified that [claimant's]
           chronic pain or reflex sympathetic dystrophy
           was the triggering condition which led to her
           disabling depression, phobia and self-
           destructive behavior. However, on cross-
           examination, Dr. Stein stated, "I don't know,
           you know, its hard to know what the origin of
           the depression is . . . . I told you that's a
           hypothesis. I don't know if that is exactly
           the answer, okay?" We are not of the opinion
           that Dr. Stein opined with a degree of medical
           certainty that the etiology of the claimant's
           depression was her work-related injury. None
           of [claimant's] other physicians have opined
           that her psychiatric condition and/or self
           destructive behavior was causally related to
           her work-related injury.
                The medical record establishes a plethora
           of other factors which may have contributed to
           the claimant's psychiatric problems.
           [Claimant] told her medical care professionals
           about her perceived harassment prior to her
           work injury which, in her opinion, continued


                                  2
            after her injury. [Claimant] believed the
            County was "out to get her." She was afraid
            to go anywhere near her office. Additionally
            [claimant] believed her ex-husband was trying
            to kill her and her child.


     These factual findings are consistent with the medical

records, Dr. Stein's testimony, and claimant's testimony, and they

support the commission's decision.    In light of Dr. Stein's

uncertainty, the change from his initial opinion concerning

causation, and the numerous other stressors in claimant's life

which may have caused her condition, the commission, in its role

as fact finder, was entitled to give little weight to Dr. Stein's

opinion.   Moreover, as the commission correctly noted, none of the

other physicians who examined or treated claimant opined that her

psychiatric condition was caused by her work-related right arm

injury.    In fact, several of these physicians indicated that

claimant's psychiatric condition was probably caused by other

factors, including perceived harassment by her supervisor at work.


     Based upon the lack of persuasive medical evidence showing a

causal connection between claimant's psychiatric condition and her

work-related injury, we cannot find as a matter of law that

claimant met her burden of proving that her psychiatric condition

was caused by her February 18, 1992 right arm injury.

Accordingly, we affirm the commission's decision.

                                          Affirmed.




                                  3